DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 24, 2022 has been entered. 
This action is in response to the papers filed on February 24, 2022.  Applicants’ arguments and amendments to the claims filed February 24, 2022 have been entered.  Claim 1 has been amended, claims 3, 5-8, 10, 11, 13, 14, 16-18, 20, 21, 25, 26, 30, 31, 33, 35-39, 42, 44, and 45 have been cancelled, and no claims have been newly added. Claims 1, 2, 4, 9, 12, 15, 19, 22-24, 27-29, 32, 34, 40, 41, and 43 are pending in this instant application. Claims 22-24, 27-29, 32, 34, 40, and 43 stand withdrawn as directed towards the non-elected invention. Claims 1, 2, 4, 9, 12, 15, 19, and 41 are under instant examination.
Priority
Acknowledgment is made of applicant's claim for priority lo the filing dates of serial No. of the PCT Application CAAO16/O00157 filed on May 26, 2016 and the United States Provisional Patent Application Serial No. 61/166,255 filed on May 26, 2015
Rejoinder-Election/Restrictions
Claims 1, 2, 4, 9, 12, 15, 19, and 41 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 22-24, 27-29, 32, 34, 40, and 43, directed to the process of using an allowable product, and a coated substrate comprising an allowable coating previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on December 27, 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Withdrawn Claim Rejections - 35 USC § 112
	      Claims 1, 2, 4, 9, 12, 15, 19, and 41 were rejected in the Office Action mailed November 17, 2011 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicants’ amendment to claim 1 renders the rejection moot.  Applicant has amended claim 1 to remove the “is suitable for application to a substrate and” and “prior to contact with a substrate”. Accordingly, the rejection is hereby withdrawn.

Withdrawn Claim Rejections - 35 USC § 103
	      Claims 1, 2, 4, 9, 12, 15, 19, and 41 were rejected in the Office Action mailed November 17, 2011 under 35 U.S.C. 103 as being unpatentable over the combination of Keogh et al. (Pub. No.: WO 02/060505; Pub. Date: Aug. 8, 2002) and Antoni et al. (Pub. No.: WO 2014/118382).  Applicants’ amendment to claim 1 wherein solution (a) and (b) is co-dissolved in solution   and limited (a) to  polymeric dopamine and cancelled Dextran from component (b).  The prior art does not disclose wherein polymeric dopamine binder is codissolved in a hydrophilic polymer selected from one or more poly(acrylamide) (PAM); poly(N,N-dimethyl acrylamide) (PDMA); poly(N- hydroxymethyl acrylamide) (PHMA); poly(N-hydroxyethyl acrylamide) (PHEA); poly{N- [tris(hydroxymethyl) methyl acrylamide} (PTHMAM); poly(methacrylamide) (PMA); poly(N- (2-hydroxypropyl)methacrylamide) (PHPMA); poly(N-(3-(methacryloylamino)propyl)-N,N- dimethyl-N-(3-sulfopropyl) ammonium hydroxide) (PMPDSAH);  and poly(2-methacryloyloxyethyl phosphorylcholine) (PMPC). renders the rejection moot.  Accordingly, the rejection is hereby withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Rudy Ng on May 3, 2022 and May 11, 2022.
The application has been amended as follows:

In the claims
The following claims have been amended as follows:
Claim 1 has been amended as follows:
In line three, the phrase “selected from one or more of:” has been deleted.
In lines four through six, the phrase “; polymeric norepinephrine (PNE); polymeric epinephrine (PEP]); polymeric pyrogallol (PPG); polymeric tannic acid (PTA); polymeric hydroxyhydroquinone (PHHQ); polymeric catechin; and polymeric epigallocatechin;" have been deleted.
In line 13, the term –and— is added before “poly(2-methacryloyloxyethyl phosphorylcholine)”.

In line 14, the phrase “and Dextran;” have been deleted.

Claim 15 has been cancelled.

Claim 22 has been amended as follows
In line three, the phrase “selected from one or more of:” has been deleted.
In lines four the phrase “;PNE; PEPI; PPG; PTA; PHHQ; polymeric catechin; and polymeric epigallocatechin;" has been deleted.
In line 7, the term –and— is added before “PMPC”
In lines 7 and 8 the phrase “, and Dextran” has been deleted
 In line 9 the phrase “wherein the coated substrate comprises a co-dissolved solution of (b) and (c);” has been added before the term “wherein”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior does not teach or reasonably suggest a composition, the composition comprising a co-dissolved solution of (a) and (b), wherein: (a) is a polymeric binder, wherein the polymeric binder is: polymeric dopamine (PDA); and (b) is a hydrophilic polymer, wherein the hydrophilic polymer is selected from one or more of: poly(acrylamide) (PAM); poly(N,N-dimethyl acrylamide) (PDMA); poly(N- hydroxymethyl acrylamide) (PHMA); poly(N-hydroxyethyl acrylamide) (PHEA); poly{N- [tris(hydroxymethyl) methyl acrylamide} (PTHMAM); poly(methacrylamide) (PMA); poly(N- (2-hydroxypropyl)methacrylamide) (PHPMA); poly(N-(3-(methacryloylamino)propyl)-N,N- dimethyl-N-(3-sulfopropyl) ammonium hydroxide) (PMPDSAH); and poly(2-methacryloyloxyethyl phosphorylcholine) (PMPC); wherein the hydrophilic polymer is a high molecular weight hydrophilic polymer having a molecular weight less than or equal too 100,000 daltons and wherein the composition forms a stable mixture when in solution.

The closest prior art is Keogh et al. (Pub. No.: WO 02/060505; Pub. Date: Aug. 8, 2002).  Keogh discloses a coating for a medical device comprising a hydrophilic polymer binding to a primer located on the surface of a biomaterial (abstract), wherein the hydrophilic  polymers comprise  acrylamides and methacrylamides (page 21 lines  15-17, lines 24-27) wherein the hydrophilic polymer have molecular weights between 100,000 and 2,000,000 (page 21 lines 13-14), and wherein the primer comprises catechol  and a binding moiety such as an amine moiety (claim 9 lines 27-30, and page 25 lines 16-20 and  claim 10).

The instant invention is the first composition comprising a co-dissolved solution of (a) and (b), wherein: (a) is a polymeric binder, wherein the polymeric binder is: polymeric dopamine (PDA); and (b) is a hydrophilic polymer, wherein the hydrophilic polymer is selected from one or more of: poly(acrylamide) (PAM); poly(N,N-dimethyl acrylamide) (PDMA); poly(N- hydroxymethyl acrylamide) (PHMA); poly(N-hydroxyethyl acrylamide) (PHEA); poly{N- [tris(hydroxymethyl) methyl acrylamide} (PTHMAM); poly(methacrylamide) (PMA); poly(N- (2-hydroxypropyl)methacrylamide) (PHPMA); poly(N-(3-(methacryloylamino)propyl)-N,N- dimethyl-N-(3-sulfopropyl) ammonium hydroxide) (PMPDSAH); and poly(2-methacryloyloxyethyl phosphorylcholine) (PMPC); wherein the hydrophilic polymer is a high molecular weight hydrophilic polymer having a molecular weight less than or equal too 100,000 daltons and wherein the composition forms a stable mixture when in solution.
Conclusion
Claims 1, 2, 4, 9, 12, 19, 22-24, 27-29, 32, 34, 40, 41, and 43 are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANNA R FALKOWITZ/          Primary Examiner, Art Unit 1617